Name: Commission Delegated Regulation (EU) NoÃ 1047/2013 of 21Ã August 2013 amending Commission Delegated Regulation (EU) NoÃ 114/2013 for the purpose of correcting the 2010 average specific CO 2 emissions specified for the manufacturer Piaggio Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: Europe;  land transport;  environmental policy;  deterioration of the environment;  information technology and data processing
 Date Published: nan

 29.10.2013 EN Official Journal of the European Union L 285/1 COMMISSION DELEGATED REGULATION (EU) No 1047/2013 of 21 August 2013 amending Commission Delegated Regulation (EU) No 114/2013 for the purpose of correcting the 2010 average specific CO2 emissions specified for the manufacturer Piaggio (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Unions integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 11(7) thereof, Whereas: (1) The manufacturer of light commercial vehicles, Piaggio, has informed the Commission that the average specific CO2 emissions in 2010 specified for that manufacturer in Commission Delegated Regulation (EU) No 114/2013 of 6 November 2012 supplementing Regulation (EU) No 510/2011 of the European Parliament and of the Council with regard to rules for the application for a derogation from the specific CO2 emissions targets for new light commercial vehicles (2) are incorrect. The manufacturer has provided detailed evidence demonstrating that the average specific CO2 emissions in 2010 were significantly higher than the value indicated in that Regulation. (2) The Commission has assessed the evidence provided by Piaggio and considers that it is appropriate to correct the value. (3) Delegated Regulation (EU) No 114/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In the list in Annex III to Delegated Regulation (EU) No 114/2013, the entry in the second column, with the heading Average emissions, (g/km), for the make Piaggio is replaced by 177,00. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 31.5.2011, p. 1. (2) OJ L 38, 9.2.2013, p. 1.